PER CURIAM:
Thomas L. Switzer appeals the district court’s orders denying his application to proceed in forma pauperis, denying his request for reconsideration, and dismissing without prejudice his civil action as frivolous. Because the dismissal was without prejudice, we dismiss the appeal for lack of jurisdiction because the order is not a final, appealable order. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). We also deny Switzer’s motion to proceed in forma pauperis on appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED